                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA                    )
                                            )
vs.                                         )   CRIMINAL NO. 19-00134-CG
                                            )
VICTOR HERBERT CARROLL,                     )
                                            )
       Defendant.                           )

                                       ORDER

      This matter is before the Court on the United States of America’s Motion for

Preliminary Order of Forfeiture. (Doc. 26). Based on the motion, the superseding

information, and the defendant’s written plea agreement and factual resume (Doc.

23), the motion is granted. It is therefore:

      ORDERED, ADJUDGED AND DECREED, that pursuant to Title 21,

United States Code, Section 853 and Federal Rule of Criminal Procedure 32.2(b),

all right, title and interest of the defendant, Victor Herbert Carroll, in the property

identified as follows is hereby condemned and forfeited to the United States for

disposition according to law:

      1. One Browning, Model BDA380 pistol, .380 caliber, serial number
         425P210697;

      2. One Charter Arms, Model Undercover, .38 caliber revolver, serial number
         528832;

      3. One Smith & Wesson, Model 19, .357 Magnum Revolver, serial number
         K848600;

      4. One Harrington and Richardson, unknown model, .38 caliber revolver,
         serial number 373766;
      5. 1017 Rounds Assorted Ammunition, caliber unknown.


AND WHEREAS, by virtue of said guilty plea, plea agreement and factual resume,

the United States is now entitled to, pending possible appeal herein, reduce the said

property to its possession and notify any and all potential third parties who have or

may have an interest in the forfeited property, pursuant to Title 21, United States

Code, Section 853 and Rule 32.2(b) of the Federal Rules of Criminal Procedure:

      NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND

DECREED:

      That based on the foregoing and Fed.R.Crim.P 32.2(b), the above-described

property is hereby forfeited to and vested in the United States of America for

disposition in accordance

with law, subject to the provisions of Title 21, United States Code, Section 853(n).

       The aforementioned property is authorized to be held by Alcohol, Tobacco,

Firearms and Explosives or other authorized federal agency in their secure

custody and control and to dispose of it in accordance with law.

       Pursuant to 21 U.S.C. § 853(n)(1) and the Attorney General’s authority to

determine the manner of publication of an order of forfeiture in a criminal case,

the United States shall publish notice of this Order on an official government

internet site (www.forfeiture.gov) for at least 30 consecutive days.

       In accordance with Section 853(n)(1)-(3), the notice shall accomplish
at least the following:
       ●      provide notice of the entry of this Order;


                                          2
       ●      declare the United States’ intent to dispose of the property in
              such manner as the Attorney General may direct;

       ●      explain that any person, other than the defendant, having or
              claiming a legal interest in any of the above-described
              forfeited property must file a petition with the Court within
              60 days of the first date of publication of notice (which date
              shall be set forth in the notice);
       ●      provide the Clerk’s address for filing of the petition;
       ●      explain that the petition shall be signed by the petitioner
              under penalty of perjury; and
       ●      explain that the petition shall set forth the nature and
              extent of the petitioner’s right, title or interest in the
              forfeited property, the time and circumstances of the
              petitioners’ acquisition of the right, title, or interest, and any
              additional facts supporting the petitioner’s claim and the
              relief sought.
       Pursuant to Rule 32.2(b)(6)(A), the government must also send notice to any

person who reasonably appears to be a potential claimant with standing to contest

the forfeiture in the ancillary proceeding.

      Pursuant to Section 853(n)(1), the government may also, to the extent

practicable, provide direct written notice to any person known to have alleged an

interest in the property that is the subject of this Order, as a substitute for

published notice as to those persons so notified.

       After the disposition of any motion filed under Rule 32.2(c)(1)(A), and

pursuant to Rule 32.2(c)(1)(B), discovery may be conducted prior to a hearing on a




                                              3
petition in accordance with the Federal Rules of Civil Procedure, upon showing

that such discovery is necessary or desirable to resolve factual issues.

      The United States shall have clear title to the above-described firearms

following the Court’s disposition of all third-party interests, or, if none, following

the expiration of the period provided in Section 853(n)(2) for the filing of third-

party petitions. Pursuant to Rule 32.2(c)(2), if no third party files a timely

petition, this Order becomes the final order of forfeiture, and the United States

shall file a motion requesting that this Order become the final order of forfeiture.

      Pursuant to Rule 32.2(b)(4)(A) and (B), this preliminary order of forfeiture

shall become final as to the defendant at the time of sentencing and shall be made

part of the sentence and judgment upon timely request by the Government.

      The Court shall retain jurisdiction to enforce this Order, and to amend it as

necessary, pursuant to Rule 32.2(e).

      DONE and ORDERED this 9th day of September, 2019.

                                    /s/ Callie V. S. Granade
                                    SENIOR UNITED STATES DISTRICT JUDGE




                                            4
